DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 05/16/2022. Claims 1, 10, 12-17 and 19 are amended. Claims 2-9, 11, and 20 are as originally filled. Claims 1-20 are presently pending and are presented for examination. 
Reply to Remarks
Applicant’s amendments, filed on 05/16/2022, to the claim language overcome the rejections made previously with respect to the rejection(s) of claims 1-20 under § 101 as they have been fully considered and are persuasive. Therefore, the rejections previously made under § 101 have been removed. 
Applicant’s arguments filed on 05/16/2022 with respect to the rejection(s) of claims 1-20 under § 103 have been fully considered but are not persuasive.
The Applicant’s Arguments, from pages 13-15 of the Applicant’s remarks, that Klein does not teach broadcasting the identified destination to one or more second users. The Applicant states that Klein incorporates transmitting information to a central scheduling server and that the receipt of the information about one or more additional destinations to be visited by the autonomous vehicle is received at the central server in the ride­sharing request without being triggered or otherwise preconditioned by the broadcast of any other information are not persuasive. Examiner respectfully disagrees. As illustrated by Klein, in Figure 6 steps 204-210, Klein teaches transmitting data to users once another user has requested a destination. The servers presented in Klein allow for users to communicate with the servers whenever necessary. The limitation broadcasting the identified destination to one or more second users does not require that the information be transmitted between users without the users having to interact with servers or similar computing devices. Servers or similar computing devices will likely be necessary to handle communication traffic between users. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Cao US-20180189717-A1 in view of Klein et al. US-20170169366-A1, hereinafter referred to as Cao and Klein.
As per claim 1 
Cao discloses [a] method for coordinating trips for multiple users (Systems and methods
for transportation includes a car sharing network that invites ride-sharers to join the network…a
computer receiving a trip request, from one or more riders – Cao Abstract, ¶4), in an
autonomous vehicle system, comprising (autonomous vehicle to pick up the rider(s), Once the
vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become
fully autonomous - Cao Abstract, ¶296): 
receiving, from a first user (Bob is a frequent purchaser of sandwiches – Cao ¶146 (Bob orders the sandwich and his order is then delivered to the optionally autonomous vehicle that delivers the sandwich to his location)), information identifying a destination of a trip to be performed by an autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)); 
information about one or more additional destinations to be visited by the autonomous vehicle (Information such as boarding time, boarding position, number of vacancies, vehicle license number, transportation fee, etc. to the passenger internet devices and the planned carpool route, passenger pick-up points, drop-off points and parameters are sent to the vehicle – Cao ¶67), 
and generating a trip routing including the identified destination and the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a dropoff point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao FIG. 1A and ¶47).
and dispatching the autonomous vehicle on a route defined by the trip routing including the identified destination and one or more additional destinations (dispatching, by a computer, an autonomous vehicle to pick up the rider(s) along the cost-effective route, trip location 174 as the passenger 104 shares the transport 110 with the driver 102 – Cao Abstract & ¶96).
Cao does not disclose broadcasting the identified destination to one or more second users,
receiving, from the one or more second users, in response to broadcasting the identified destination to one or more second users.
However, Klein teaches broadcasting (requesting adjustments to ride-sharing routes
and schedules…one or more computing devices in communication over a network 502 - Klein
Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the
identified destination (add one or more pickup locations and one or more dropoff locations
associated with the potential additional passenger(s) – Klein ¶77), to one or more second users
(potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77);
receiving, from the one or more second users (Potential additional passengers can access the same ride-share scheduling system accessed by the initial passenger(s) to submit a ride-sharing request. Ride-sharing requests can cause an existing ride-sharing route and schedule to be adjusted to accommodate the potential additional passenger(s)., a ride-sharing request from one or more potential additional passengers can be shared with initial passengers. – Klein ¶65, ¶66), in response to (In some examples, an adjustment request received at (204) can originate from a potential additional passenger of the ride-sharing vehicle – Klein Fig 6 (204-210) and ¶49), broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 – Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to the one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 2
Cao in view of Klein, discloses [t]he method of Claim 1, and as discussed above with
respect to claim 1, Cao and Klein disclose the information about one or more additional
destinations to be visited by the autonomous vehicle and Cao further discloses information about
one or more tasks to be performed at the one or more additional destinations to be visited by the
autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the
rider hailing server to analyze package delivery locations and deliver routes, determine when a
ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver
the package to the customer location, store server…customer address…delivery location
information…store server may thus create an information rich delivery route, ride-sharing
vehicle combines a trip serving riders and also deliver the package to the customer location -
Cao ¶123, ¶125, ¶131 (so the system develops routes to the location at which the optimally
autonomous vehicles will deliver the purchased package, sandwich, or passengers to the
customers’ locations)).
As per claim 3 
Cao in view of Klein, discloses [t]he method of Claim 2, and Cao further discloses
further comprising: adjusting the identified destination to another destination (Driver provides a planned route for a specific vehicle before the vehicle is launched . . . the vehicle follows the preplanned route, 3. Same as #2 but driver is allowed to change to a different planned route post
launch (e.g., ability to change missions – Cao ¶61 and ¶62), based on the information about the
one or more tasks to be performed (the store, restaurant, or vendor computer sends the customer
address to the rider hailing server to analyze package delivery locations and deliver routes,
determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the
same trip deliver the package to the customer location, store server…customer
address…delivery location information…store server may thus create an information rich
delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package
to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at
which the optimally autonomous vehicles will deliver the purchased package, sandwich, or
passengers to the customers’ locations)), at the one or more additional destinations (In FIG. 1A,
the system can treat the rider and the goods/services (collectively passengers) in a route planned
by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point
(2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger
with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal
routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off
points (2), (4) and (6), respectively – Cao ¶47) such that at least a subset of the one or more tasks
can be performed at a single destination (the store, restaurant, or vendor computer sends the
customer address to the rider hailing server to analyze package delivery locations and deliver
routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and
in the same trip deliver the package to the customer location, store server…customer
address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package
to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at
which the optimally autonomous vehicles will deliver the purchased package, sandwich, or
passengers to the customers’ locations)).
As per claim 4 
Cao in view of Klein, discloses [t]he method of Claim 1, and as discussed above with
respect to claim 1, Cao in combination with Klein discloses broadcasting the identified
destination to one or more second users. That is, Klein teaches broadcasting (requesting
adjustments to ride-sharing routes and schedules…one or more computing devices in
communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication
amongst multiple passengers)), the identified destination (add one or more pickup locations and
one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77)
to one or more second users (potential additional passenger(s)… majority of the initial
passenger(s) have accepted the ride-sharing request – Klein ¶77).
Cao does not disclose broadcasting the identified destination to one or more second users.
And Cao further discloses users connected with the first user on one or more social
networks (social network similar, e.g., to facebook.com, and invite others to join him – Cao
¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a
package for delivery that will be sent to their locations)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 5 
Cao in view of Klein, discloses [t]he method of Claim 1, and as discussed above with
respect to claim 1, Cao in combination with Klein discloses broadcasting the identified
destination to one or more second users. That is, Klein teaches broadcasting (requesting
adjustments to ride-sharing routes and schedules…one or more computing devices in
communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication
amongst multiple passengers)), the identified destination (add one or more pickup locations and
one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77)
to one or more second users (potential additional passenger(s)… majority of the initial
passenger(s) have accepted the ride-sharing request – Klein ¶77), to one or more second users (potential additional passenger(s)…majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77).
And Cao further discloses to users within a geographic region based on one or more of a
location of the first user or the identified destination (an area that encompasses a neighborhood
community in a threshold geographical radius from the registered user who creates the item
group – Cao ¶123, ¶125, ¶146, ¶151 (the geographical area contains the locations of the users who had ordered the store/restaurant to contact an optionally autonomous vehicle to deliver
packages to)).
Cao does not disclose broadcasting the identified destination to one or more second users comprises broadcasting the identified destination. However, Klein teaches comprises broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more
computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11
illustrates communication amongst multiple passengers)), the identified destination (add one or
more pickup locations and one or more dropoff locations associated with the potential additional
passenger(s) – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 6
Cao in view of Klein, discloses [t]he method of Claim 1, and as discussed above with
respect to claim 1, Cao in combination with Klein discloses broadcasting the identified
destination to one or more second users within a threshold distance along a route from a current location of the first user to the identified destination. And Cao further discloses users (The first rider then forwards the destination to one or more additional riders– Cao ¶114).
Cao does not disclose broadcasting the identified destination to one or more second users, within a threshold distance along a route from a current location of the first user to the identified destination.
However, Klein teaches broadcasting (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), comprises broadcasting (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), within a threshold distance along a route from a current location of the first user to the identified destination (A ride-sharing request is received from a potential additional passenger in proximity to the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff location of the potential additional passenger and the effect that these locations would have on a ride-sharing route can be weighed against a potential cost savings to the initial passengers – Klein ¶36).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 10
Cao discloses [a] system, comprising (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303): 
a memory having instructions stored thereon (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303): 
and a processor configured to execute the executable instructions to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), 
receive, from a first user (Bob is a frequent purchaser of sandwiches – Cao ¶146 (Bob orders the sandwich and his order is then delivered to the optionally autonomous vehicle that delivers the sandwich to his location)), information identifying a destination of a trip to be performed by an autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)), information about one or more additional destinations to be visited by the autonomous vehicle (Information such as boarding time, boarding position, number of vacancies, vehicle license number, transportation fee, etc. to the passenger internet devices and the planned carpool route, passenger pick-up points, drop-off points and parameters are sent to the vehicle – Cao ¶67); 
generate a trip routing including the identified destination and the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a dropoff point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao FIG. 1A and ¶47); and
dispatch the autonomous vehicle on a route defined by the trip routing including the identified destination and one or more additional destinations (dispatching, by a computer, an autonomous vehicle to pick up the rider(s) along the cost-effective route, trip location 174 as the passenger 104 shares the transport 110 with the driver 102 – Cao Abstract & ¶96).
Cao does not disclose broadcast the identified destination to one or more second users,
receiving, from the one or more second users, in response to the broadcast of the identified destination to the one or more second users. However, Klein teaches broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 – Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77) to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77), receive, from the one or more second users (Potential additional passengers can access the same ride-share scheduling system accessed by the initial passenger(s) to submit a ride-sharing request. Ride-sharing requests can cause an existing ride-sharing route and schedule to be adjusted to accommodate the potential additional passenger(s)., a ride-sharing request from one or more potential additional passengers can be shared with initial passengers. – Klein ¶65, ¶66), in response to (In some examples, an adjustment request received at (204) can originate from a potential additional passenger of the ride-sharing vehicle – Klein Fig 6 (204-210) and ¶49), to the broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 – Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), of the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to the one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 11
Cao in view of Klein, discloses [t]he system of Claim 10, and as discussed above with
respect to claim 10, Cao and Klein disclose wherein information about one or more additional
destinations to be visited by the autonomous vehicle and Cao further discloses wherein information about one or more tasks to be performed at the one or more additional destinations to be visited by the autonomous vehicle (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123, ¶125, ¶131 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)).
As per claim 12
Cao in view of Klein, discloses [t]he system of Claim 11, and Cao further discloses
wherein the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), adjust the identified destination to another destination (Driver provides a planned route for a specific vehicle before the vehicle is launched . . . the vehicle follows the pre-planned route, 3. Same as #2 but driver is allowed to change to a different planned route post launch (e.g., ability to change missions – Cao ¶61 and ¶62), based on the information about the one or more tasks to be performed (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at which the optimally autonomous vehicles will deliver the purchased package, sandwich, or passengers to the customers’ locations)), at the one or more additional destinations (In FIG. 1A, the system can treat the rider and the goods/services (collectively passengers) in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively – Cao ¶47), such that at least a subset of the one or more tasks can be performed at a single destination (the store, restaurant, or vendor computer sends the customer address to the rider hailing server to analyze package delivery locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its trip serving riders and in the same trip deliver the package to the customer location, store server…customer address…delivery location information…store server may thus create an information rich
delivery route, ride-sharing vehicle combines a trip serving riders and also deliver the package
to the customer location - Cao ¶123 and ¶125 (so the system develops routes to the location at
which the optimally autonomous vehicles will deliver the purchased package, sandwich, or
passengers to the customers’ locations)).
As per claim 13
Cao in view of Klein, discloses [t]he system of Claim 10, and as discussed with respect to
claim 10, Cao in combination with Klein discloses wherein in order to broadcast the identified destination to one or more second users, broadcast the identified destination. That is, Klein teaches wherein in order to broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77).
And Cao further discloses the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), to users connected with the first user on one or more social networks (social network similar, e.g., to facebook.com, and invite others to join him – Cao ¶123, ¶125, ¶146 (the restaurant is a common location from which Bob and friends will order a package for delivery that will be sent to their locations)).
Cao does not disclose wherein in order to broadcast the identified destination to one or more second users, broadcast the identified destination.
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 14
Cao in view of Klein, discloses [t]he system of Claim 10, and as discussed above with
respect to claim 10, Cao in combination with Klein discloses wherein in order to broadcast the identified destination to one or more second users. That is, Klein teaches wherein in order to broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77).
And Cao further discloses the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), to users within a geographic region based on one or more of a location of the first user or the identified destination (an area that encompasses a neighborhood community in a threshold geographical radius from the registered user who creates the item group – Cao ¶123, ¶125, ¶146, ¶151 (the geographical area contains the locations of the users who had ordered the store/restaurant to contact an optionally autonomous vehicle to deliver packages to)).
Cao does not disclose wherein in order to broadcast the identified destination to one or more second users, broadcast the identified destination.
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 15
Cao in view of Klein, discloses [t]he system of Claim 10, and as discussed above with
respect to claim 10, Cao in combination with Klein discloses wherein in order to broadcast the identified destination to one or more second users. And Cao further discloses, the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303), to users (The first rider then forwards the destination to one or more additional riders– Cao ¶114). 
Cao does not disclose broadcast the identified destination [to users] within a threshold distance along a route from a current location of the first user to the identified destination.
That is, Klein teaches wherein in order to broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77).
However, Klein teaches [to users] within a threshold distance along a route from a current location of the first user to the identified destination (A ride-sharing request is received from a potential additional passenger in proximity to the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff location of the potential additional
passenger and the effect that these locations would have on a ride-sharing route can be weighed
against a potential cost savings to the initial passengers – Klein ¶36).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 19
Cao discloses [a] computer-readable medium having instructions stored thereon which,
when executed by a processor (the invention is implemented in a computer program executed on
a programmable computer having a processor, a data storage system, volatile and non-volatile
memory and/or storage elements, at least one input device and at least one output device – Cao
¶303), performs an operation for coordinating trips (matching, by the computer, the trip request
to one or more routes, The system planning ride-share routes for vehicles – Cao Abstract and
¶67), for multiple users (collectively passengers- Cao Fig 1 and ¶47), in an autonomous vehicle
system, comprising (autonomous vehicle to pick up the rider(s), Once the vehicle is able to
maneuver safely without the assistance of the driver, the vehicle may become fully autonomous - Cao abstract, ¶296): receiving, from a first user (Bob is a frequent purchaser of sandwiches –
Cao ¶146 (Bob orders the sandwich and his order is then delivered to the optionally
autonomous vehicle that delivers the sandwich to his location)), information identifying a
destination of a trip to be performed by an autonomous vehicle (the store, restaurant, or vendor
computer sends the customer address to the rider hailing server to analyze package delivery
locations and deliver routes, determine when a ride-sharing vehicle may be able to combine its
trip serving riders and in the same trip deliver the package to the customer location, store
server…customer address…delivery location information…store server may thus create an
information rich delivery route, ride-sharing vehicle combines a trip serving riders and also
deliver the package to the customer location - Cao ¶123 and ¶125 (so the system develops routes
to the location at which the optimally autonomous vehicles will deliver the purchased package,
sandwich, or passengers to the customers’ locations)); information about one or more additional
destinations to be visited by the autonomous vehicle (Information such as boarding time,
boarding position, number of vacancies, vehicle license number, transportation fee, etc. to the
passenger internet devices and the planned carpool route, passenger pick-up points, drop-off
points and parameters are sent to the vehicle – Cao ¶67), and generating a trip routing including
the identified destination and the one or more additional destinations (In FIG. 1A, the system can
treat the rider and the goods/services (collectively passengers) in a route planned by a
system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a
second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with
an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes
for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2),
(4) and (6), respectively – Cao FIG. 1A and ¶47); and
dispatch the autonomous vehicle on a route defined by the trip routing including the identified destination and one or more additional destinations (dispatching, by a computer, an autonomous vehicle to pick up the rider(s) along the cost-effective route, trip location 174 as the passenger 104 shares the transport 110 with the driver 102 – Cao Abstract & ¶96).
Cao does not disclose broadcasting the identified destination to one or more second users,
receiving, from the one or more second users, in response to broadcasting the identified destination to one or more second users.
However, Klein teaches broadcasting (requesting adjustments to ride-sharing routes
and schedules…one or more computing devices in communication over a network 502 - Klein
Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the
identified destination (add one or more pickup locations and one or more dropoff locations
associated with the potential additional passenger(s) – Klein ¶77), to one or more second users
(potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77), receiving, from the one or more second users (Potential
additional passengers can access the same ride-share scheduling system accessed by the
initial passenger(s) to submit a ride-sharing request. Ride-sharing requests can cause an
existing ride-sharing route and schedule to be adjusted to accommodate the potential
additional passenger(s)., a ride-sharing request from one or more potential additional
passengers can be shared with initial passengers. – Klein ¶65, ¶66), in response to (In some examples, an adjustment request received at (204) can originate from a potential additional passenger of the ride-sharing vehicle – Klein Fig 6 (204-210) and ¶49), broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 – Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to the one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ridesharing request – Klein ¶77).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao and
Klein, as applied to claims 1 and 16 above and further in view of Demiralp et al., US-
20210227049-A1, hereinafter referred to as Cao, Klein, and Demiralp.
As per claim 7 
Cao in view of Klein, discloses [t]he method of Claim 1, and as discussed above with
respect to claim 1, Cao in combination with Klein discloses broadcasting the identified destination to one or more second users comprises broadcasting a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time.
Cao does not disclose broadcasting the identified destination to one or more second users comprises broadcasting a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time.
However, Klein teaches broadcasting (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), comprises broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
However, Demiralp teaches a cutoff time (At step 202…For example, for a given
provider matching time period, the network system can identify users from whose devices
service requests are received prior to a service request receipt cutoff time associated with the
given provider matching time period – Demiralp ¶60), and wherein the trip routing is generated
upon reaching the cutoff time (At step 203…matching parameters, the matching parameters
computed…an estimated time of arrival of the service provider at the start location, an estimated
time of arrival of the user at the start location… and the like - Demiralp Fig. 2A, ¶62, and ¶64
(the calculated arrival and travel time indicates generating trip routing related information, and
according to the step diagram of Fig 2A, the trip routing generation occurs after the cutoff time
has elapsed)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Demiralp teaches a network system that matches users
and transportation service providers for ridesharing vehicles which cuts-off matching and then
generates and transmits routing information to users and providers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the network system the matches users and
transportation service providers for ridesharing vehicles which cuts-off matching and then
generates and transmits routing information to users and providers, as taught by Demiralp, so
that the route planning system is not overwhelmed with continuous service requests and that requests are processed more efficiently so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 16 
Cao in view of Klein discloses [t]he system of Claim 10, and as discussed above with
respect to claim 10, Cao in combination with Klein discloses where in order to broadcast the identified destination to one or more second users, wherein the processor is configured to cause the system to broadcast a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time.
Cao further discloses wherein the processor is configured to cause the system to (the invention is implemented in a computer program executed on a programmable computer having a processor, a data storage system, volatile and non-volatile memory and/or storage elements, at least one input device and at least one output device – Cao ¶303).
Cao does not disclose where in order to broadcast the identified destination to one or more second users, wherein the processor is configured to cause the system to broadcast a cutoff time, and wherein the trip routing is generated upon reaching the cutoff time.
However, Klein teaches where in order to broadcast (requesting adjustments to ride-sharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)), )), the identified destination (add one or more pickup locations and one or more dropoff locations associated with the potential additional passenger(s) – Klein ¶77), to one or more second users (potential additional passenger(s)… majority of the initial passenger(s) have accepted the ride-sharing request – Klein ¶77), broadcast (requesting adjustments to ridesharing routes and schedules…one or more computing devices in communication over a network 502 - Klein Fig 11 and ¶79 (Figure 11 illustrates communication amongst multiple passengers)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
However, Demiralp teaches a cutoff time (At step 202…For example, for a given
provider matching time period, the network system can identify users from whose devices
service requests are received prior to a service request receipt cutoff time associated with the
given provider matching time period – Demiralp ¶60), and wherein the trip routing is generated
upon reaching the cutoff time (At step 203…matching parameters, the matching parameters
computed…an estimated time of arrival of the service provider at the start location, an estimated
time of arrival of the user at the start location… and the like - Demiralp Fig. 2A, ¶62, and ¶64
(the calculated arrival and travel time indicates generating trip routing related information, and
according to the step diagram of Fig 2A, the trip routing generation occurs after the cutoff time
has elapsed)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Demiralp teaches a network system that matches users
and transportation service providers for ridesharing vehicles which cuts-off matching and then
generates and transmits routing information to users and providers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by the network system the matches users and transportation service providers for ridesharing vehicles which cuts-off matching and then generates and transmits routing information to users and providers, as taught by Demiralp, so that the route planning system is not overwhelmed with continuous service requests and that requests are processed more efficiently so that the same vehicle can avoid multiple trips by picking up/dropping-off people and packages on a single trip and better address the transportation needs of more than one person.
Claims 8, 9, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Cao and Klein as applied to claims 1, 16, and 19 above, and further in view of Ramot et al., US
20200160709 A1, hereinafter referred to as Cao, Klein, and Ramot.
As per claim 8 
Cao in view of Klein, discloses [t]he method of claim 1, and as address above with
respect to claim 1, Cao discloses an autonomous vehicle. Cao does not disclose further
comprising: retrieving, from a second autonomous vehicle in a network including the autonomous vehicle, destination information for a user of the second autonomous vehicle;
determining that the user of the second autonomous vehicle is traveling to a destination, within
a threshold distance from the identified destination of the trip; and displaying, to the first user,
information about the second user.
However, Ramot teaches further comprising: retrieving (passenger identification
module 620 may be configured to automatically retrieve the identifying information from the
mobile communications device of a passenger. - Ramot Fig 1 (120A-F, 150), Fig 13 and ¶136
(where information from more than one vehicles is transmitted from the vehicles to the
Ridesharing Management Server to the passengers and vice versa)), from a second
autonomous vehicle (a system may direct manually-drivable vehicles and autonomous vehicles,
first user to a first vehicle and a second user to a second vehicle – Ramot ¶12, ¶201), in a
network (plurality of drivers 130D and 130E, who may communicate with one another, and with
ridesharing management server 150 using various types of mobile communications devices 120.
– Ramot Fig. 1(120A-F, 150), and ¶61), including the autonomous vehicle (autonomous
vehicle 130F – Ramot ¶53), destination information for a user of (A second user 1312 transmits
a second request for a ride to ridesharing management server 150 via a second user
device 120 (not shown). The second request includes a second pick-up location 1322 and a
second desired destination 1332 - Ramot Fig 13, ¶201), the second autonomous vehicle (a
system may direct manually-drivable vehicles and autonomous vehicles, first user to a first
vehicle and a second user to a second vehicle – Ramot ¶12, ¶201), determining that the user of
(A second user 1312 transmits a second request for a ride to ridesharing management
server 150 via a second user device 120 (not shown). The second request includes a second pickup location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201) the second autonomous vehicle (a system may direct manually-drivable vehicles and autonomous vehicles,
first user to a first vehicle and a second user to a second vehicle – Ramot ¶12, ¶201), is traveling
to a destination (A second user 1312 transmits a second request for a ride to ridesharing
management server 150 via a second user device 120 (not shown). The second request includes a
second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), and
displaying (a mobile communications device 120… include a display – Ramot Fig. 1 and ¶61), to
the first user (first request for a ride to ridesharing management server 150 via a first user
device 120 (not shown). The first request includes a first pick-up location 1321 and a first
desired destination 1331– Ramot Fig 13, ¶201 (The first and second users can receive
information from across the network)), information about the second user (Ridesharing
management server 150 may be configured to receive information from mobile communications
devices 120 over network 140, process the information, store the information, and/or transmit
information to mobile communications devices 120 over network 140- Ramot Fig. 1 (120A-F,
150), ¶56 (The first and second users can receive information from across the network)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Ramot teaches a system and method for managing and
routing optionally autonomous ridesharing vehicles and passengers, where the passengers can
travel in separate vehicles from pickup to drop-off and communicate information between all
user devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by a method and system that shares information, including
locations and timing, and requests between all users to coordinate the travel of different
passengers in separate vehicles, as taught by Ramot, to allow different passengers with separate
ridesharing needs to travel to their destinations on time and are transported in an efficient manner
whilst remaining informed of current and planned developments.
However, Klein teaches within a threshold distance from the identified destination of the
trip (A ride-sharing request is received from a potential additional passenger in proximity to
the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff
location of the potential additional passenger and the effect that these locations would have on
a ride-sharing route can be weighed against a potential cost savings to the initial passengers, the
first and second distances determined at (220), the time difference calculated at (222) – Klein
¶36, ¶58).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 9 
Cao in view of Klein and Ramot, discloses [t]he method of claim 8, but Cao does not
disclose wherein the second autonomous vehicle comprises: an autonomous vehicle that has
arrived at the identified destination within a first threshold amount of time from a time at which
the information identifying the destination of the trip to be performed by the autonomous vehicle
as received from the first user, or an autonomous vehicle scheduled to reach the identified
destination within a second threshold amount of time from a projected arrival time of the
autonomous vehicle at the identified destination.
Claim 9 includes two main limitations that are connected by the word “or” that means
that the prior art need only teach one of the limitations to read on the claim since the limitations
are claimed in the alternative.
However, Ramot teaches wherein the second autonomous vehicle comprises (a system
may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and
a second user to a second vehicle – Ramot ¶12, ¶201): an autonomous vehicle (autonomous
vehicle 130F – Ramot ¶53), that has arrived at the identified destination (A second
user 1312 transmits a second request for a ride to ridesharing management server 150 via a
second user device 120 (not shown). The second request includes a second pick-up
location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), to be performed by
the autonomous vehicle (autonomous vehicle 130F – Ramot ¶53) as received from the first user
(Ridesharing management server 150 may be configured to receive information from mobile communications devices 120 over network 140, process the information, store the information,
and/or transmit information to mobile communications devices 120 over network 140- Ramot
Fig. 1 (120A-F, 150), ¶56 (The first and second users can receive information from across the
network)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Ramot teaches a system and method for managing and
routing optionally autonomous ridesharing vehicles and passengers, where the passengers can
travel in separate vehicles from pickup to drop-off and communicate information between all
user devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by a method and system that shares information, including
locations and timing, and requests between all users to coordinate the travel of different
passengers in separate vehicles, as taught by Ramot, to allow different passengers with separate
ridesharing needs to travel to their destinations on time and are transported in an efficient manner
whilst remaining informed of current and planned developments.
Klein teaches within a first threshold amount of time (determining (220) a first travel
time, the estimated arrival time or delay time for a potential additional passenger requesting a
schedule adjustment – Klein ¶29, ¶51), from a time at which the information identifying the
destination of the trip (The ride-sharing schedules can include planned stops for one or more route locations including pickup and dropoff locations at one or more predetermined stop times.
– Klein ¶26), or an autonomous vehicle scheduled to reach the identified destination (The ridesharing schedules… autonomous vehicle, second travel time between the second geographic
location and the selected route location – Klein ¶26, ¶51), within a second threshold amount of
time from a projected arrival time of the autonomous vehicle at the identified destination
(autonomous vehicle, travel times of the bus and user whether the user will be at his bus stop
after the expected stop time for the bus, determining (220) … a second travel time for reaching a
selected route location. - Klein ¶26, ¶31, ¶51).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 17
Cao in view of Klein, discloses disclose [t]he system of claim 10, and as address above
with respect to claim 1, Cao and Klein disclose an autonomous vehicle.
Cao does not disclose wherein the operation further comprises: retrieving, from a second
autonomous vehicle in a network including the autonomous vehicle, destination information
for a user of the second autonomous vehicle; determining that the user of the second
autonomous vehicle is traveling to a destination, within a threshold distance from the identified
destination of the trip; and displaying, to the first user, information about the second user.
However, Ramot teaches further comprising: retrieving (passenger identification
module 620 may be configured to automatically retrieve the identifying information from the
mobile communications device of a passenger. - Ramot Fig 1 (120A-F, 150), Fig 13 and ¶136
(where information from more than one vehicles is transmitted from the vehicles to the
Ridesharing Management Server to the passengers and vice versa)), from a second
autonomous vehicle (a system may direct manually-drivable vehicles and autonomous vehicles,
first user to a first vehicle and a second user to a second vehicle – Ramot ¶12, ¶201), in a
network (plurality of drivers 130D and 130E, who may communicate with one another, and with
ridesharing management server 150 using various types of mobile communications devices 120.
– Ramot Fig. 1 (120A-F, 150), and ¶61), including the autonomous vehicle (autonomous
vehicle 130F – Ramot ¶53), destination information for a user of (A second user 1312 transmits
a second request for a ride to ridesharing management server 150 via a second user
device 120 (not shown). The second request includes a second pick-up location 1322 and a
second desired destination 1332 - Ramot Fig 13, ¶201) the second autonomous vehicle (a
system may direct manually-drivable vehicles and autonomous vehicles, first user to a first
vehicle and a second user to a second vehicle – Ramot ¶12, ¶201), determining that the user of (A second user 1312 transmits a second request for a ride to ridesharing management
server 150 via a second user device 120 (not shown). The second request includes a second pickup location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), the second
autonomous vehicle (a system may direct manually-drivable vehicles and autonomous vehicles,
first user to a first vehicle and a second user to a second vehicle – Ramot ¶12, ¶201), is traveling
to a destination (A second user 1312 transmits a second request for a ride to ridesharing
management server 150 via a second user device 120 (not shown). The second request includes a
second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), and
displaying (a mobile communications device 120… include a display – Ramot Fig. 1 and ¶61), to
the first user (first request for a ride to ridesharing management server 150 via a first user
device 120 (not shown). The first request includes a first pick-up location 1321 and a first
desired destination 1331– Ramot Fig 13, ¶201 (The first and second users can receive
information from across the network)), information about the second user (Ridesharing
management server 150 may be configured to receive information from mobile communications
devices 120 over network 140, process the information, store the information, and/or transmit
information to mobile communications devices 120 over network 140- Ramot Fig. 1 (120A-F,
150), ¶56 (The first and second users can receive information from across the network)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Ramot teaches a system and method for managing and
routing optionally autonomous ridesharing vehicles and passengers, where the passengers can travel in separate vehicles from pickup to drop-off and communicate information between all
user devices.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by a method and system that shares information, including
locations and timing, and requests between all users to coordinate the travel of different
passengers in separate vehicles, as taught by Ramot, to allow different passengers with separate
ridesharing needs to travel to their destinations on time and are transported in an efficient manner
whilst remaining informed of current and planned developments.
However, Klein teaches within a threshold distance from the identified destination of the
trip (A ride-sharing request is received from a potential additional passenger in proximity to
the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff
location of the potential additional passenger and the effect that these locations would have on
a ride-sharing route can be weighed against a potential cost savings to the initial passengers, the
first and second distances determined at (220), the time difference calculated at (222) – Klein
¶36, ¶58).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 18
Cao in view of Klein disclose [t]he system of claim 17, and Cao does not disclose
wherein the second autonomous vehicle comprises: an autonomous vehicle that has arrived at the
identified destination within a first threshold amount of time from a time at which the
information identifying the destination of the trip to be performed by the autonomous vehicle as
received from the first user, or an autonomous vehicle scheduled to reach the identified
destination within a second threshold amount of time from a projected arrival time of the
autonomous vehicle at the identified destination.
Claim 18 includes two main limitations that are connected by the word “or” that means
that the prior art need only teach one of the limitations to read on the claim since the limitations
are claimed in the alternative.
However, Ramot teaches wherein the second autonomous vehicle comprises (a system
may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and
a second user to a second vehicle – Ramot ¶12, ¶201): an autonomous vehicle (autonomous vehicle 130F – Ramot ¶53), that has arrived at the identified destination (A second
user 1312 transmits a second request for a ride to ridesharing management server 150 via a
second user device 120 (not shown). The second request includes a second pick-up
location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), to be performed by
the autonomous vehicle (autonomous vehicle 130F – Ramot ¶53), as received from the first user
(Ridesharing management server 150 may be configured to receive information from mobile
communications devices 120 over network 140, process the information, store the information,
and/or transmit information to mobile communications devices 120 over network 140- Ramot
Fig. 1 (120A-F, 150), ¶56 (The first and second users can receive information from across the
network)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Ramot teaches a system and method for managing and
routing optionally autonomous ridesharing vehicles and passengers, where the passengers can
travel in separate vehicles from pickup to drop-off and communicate information between all user devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by a method and system that shares information, including locations and timing, and requests between all users to coordinate the travel of different passengers in separate vehicles, as taught by Ramot, to allow different passengers with separate ridesharing needs to travel to their destinations on time and are transported in an efficient manner whilst remaining informed of current and planned developments.
However, Klein teaches within a first threshold amount of time (determining (220) a first
travel time, the estimated arrival time or delay time for a potential additional passenger
requesting a schedule adjustment – Klein ¶29, ¶51), from a time at which the information
identifying the destination of the trip (The ride-sharing schedules can include planned stops
for one or more route locations including pickup and dropoff locations at one or more
predetermined stop times. – Klein ¶26), or an autonomous vehicle scheduled to reach the
identified destination (The ride-sharing schedules… autonomous vehicle, second travel time
between the second geographic location and the selected route location – Klein ¶26, ¶51) within
a second threshold amount of time from a projected arrival time of the autonomous vehicle at the
identified destination (autonomous vehicle, travel times of the bus and user whether the user will
be at his bus stop after the expected stop time for the bus, determining (220) … a second travel
time for reaching a selected route location. - Klein ¶26, ¶31, ¶51).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
As per claim 20 
Cao in view of Klein, discloses [t]he computer-readable medium of claim 19, and Cao
further discloses wherein the operation further comprises (operations performed by the system-
Cao Fig. 8 and ¶252).
Cao does not disclose further comprising: retrieving, from a second autonomous vehicle in a network including the autonomous vehicle, destination information for a user of the second autonomous vehicle; determining that the user of the second autonomous vehicle is traveling to a destination within a threshold distance from the identified destination of the trip; and displaying, to the first user, information about the second user, wherein the second autonomous vehicle comprises an autonomous vehicle that has arrived at the identified destination within a first threshold amount of time from a time at which the information identifying the destination of the trip to be performed by the autonomous vehicle as received from the first user, or an autonomous vehicle scheduled to reach the identified destination within a second threshold amount of time from a projected arrival time of the autonomous vehicle at the identified destination.
However, Ramot teaches further comprising: retrieving (passenger identification
module 620 may be configured to automatically retrieve the identifying information from the
mobile communications device of a passenger. - Ramot Fig 1 (120A-F, 150), Fig 13 and ¶136
(where information from more than one vehicles is transmitted from the vehicles to the
Ridesharing Management Server to the passengers and vice versa)), from a second
autonomous vehicle (a system may direct manually-drivable vehicles and autonomous vehicles,
first user to a first vehicle and a second user to a second vehicle – Ramot ¶12, ¶201), in a
network (plurality of drivers 130D and 130E, who may communicate with one another, and with
ridesharing management server 150 using various types of mobile communications devices 120.
– Ramot Fig. 1(120A-F, 150), and ¶61), including the autonomous vehicle (autonomous
vehicle 130F – Ramot ¶53), destination information for a user of (A second user 1312 transmits
a second request for a ride to ridesharing management server 150 via a second user
device 120 (not shown). The second request includes a second pick-up location 1322 and a
second desired destination 1332 - Ramot Fig 13, ¶201), the second autonomous vehicle (a
system may direct manually-drivable vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second vehicle – Ramot ¶12, ¶201), determining that the user of
(A second user 1312 transmits a second request for a ride to ridesharing management
server 150 via a second user device 120 (not shown). The second request includes a second pickup location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), the second
autonomous vehicle (a system may direct manually-drivable vehicles and autonomous vehicles,
first user to a first vehicle and a second user to a second vehicle – Ramot ¶12, ¶201), is traveling
to a destination (A second user 1312 transmits a second request for a ride to ridesharing
management server 150 via a second user device 120 (not shown). The second request includes a
second pick-up location 1322 and a second desired destination 1332 - Ramot Fig 13, ¶201), and
displaying (a mobile communications device 120… include a display – Ramot Fig. 1 and ¶61), to
the first user (first request for a ride to ridesharing management server 150 via a first user
device 120 (not shown). The first request includes a first pick-up location 1321 and a first
desired destination 1331– Ramot Fig 13, ¶201 (The first and second users can receive
information from across the network)), information about the second user (Ridesharing
management server 150 may be configured to receive information from mobile communications
devices 120 over network 140, process the information, store the information, and/or transmit
information to mobile communications devices 120 over network 140- Ramot Fig. 1 (120A-F,
150), ¶56 (The first and second users can receive information from across the network)),
wherein the second autonomous vehicle comprises (a system may direct manually-drivable
vehicles and autonomous vehicles, first user to a first vehicle and a second user to a second
vehicle – Ramot ¶12, ¶201): an autonomous vehicle (autonomous vehicle 130F – Ramot ¶53),
that has arrived at the identified destination (A second user 1312 transmits a second request for a
ride to ridesharing management server 150 via a second user device 120 (not shown). The second request includes a second pick-up location 1322 and a second desired destination 1332 -
Ramot Fig 13, ¶201), to be performed by the autonomous vehicle (autonomous vehicle 130F –
Ramot ¶53), as received from the first user (Ridesharing management server 150 may be
configured to receive information from mobile communications devices 120 over network 140,
process the information, store the information, and/or transmit information to mobile
communications devices 120 over network 140- Ramot Fig. 1 (120A-F, 150), ¶56 (The first and
second users can receive information from across the network)).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different
passengers/users to separate locations. Ramot teaches a system and method for managing and
routing optionally autonomous ridesharing vehicles and passengers, where the passengers can
travel in separate vehicles from pickup to drop-off and communicate information between all user devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao, multiple optionally autonomous vehicles that can be tasked by locations/users or the rideshare system to deliver packages or people to and from separate locations by a method and system that shares information, including locations and timing, and requests between all users to coordinate the travel of different passengers in separate vehicles, as taught by Ramot, to allow different passengers with separate ridesharing needs to travel to their destinations on time and are transported in an efficient manner whilst remaining informed of current and planned developments.
However, Klein teaches within a threshold distance from the identified destination of the
trip (A ride-sharing request is received from a potential additional passenger in proximity to
the ride-sharing route… Relevant, real-time information such as the pickup location and dropoff
location of the potential additional passenger and the effect that these locations would have on
a ride-sharing route can be weighed against a potential cost savings to the initial passengers, the
first and second distances determined at (220), the time difference calculated at (222) – Klein ¶36, ¶58), within a first threshold amount of time (determining (220) a first travel time, the estimated arrival time or delay time for a potential additional passenger requesting a schedule adjustment – Klein ¶29, ¶51), from a time at which the information identifying the destination of the trip (The ride-sharing schedules can include planned stops for one or more route locations including pickup and dropoff locations at one or more predetermined stop times. – Klein ¶26), to be performed by the autonomous vehicle as received from the first user (autonomous vehicle,
potential additional passenger of the ride-sharing vehicle – Klein ¶26, ¶51), or an autonomous
vehicle scheduled to reach the identified destination (The ride-sharing schedules… autonomous
vehicle, second travel time between the second geographic location and the selected route location – Klein ¶26, ¶51), within a second threshold amount of time from a projected arrival time of the autonomous vehicle at the identified destination (autonomous vehicle, travel times of the bus and user whether the user will be at his bus stop after the expected stop time for the bus, determining (220) … a second travel time for reaching a selected route location. - Klein ¶26, ¶31, ¶51).
Cao discloses a system that manages multiple optionally autonomous vehicle that can be
selected by a location such as a store or restaurant to deliver packages to multiple users or
alternatively, the same vehicle can deliver multiple persons to pickup/drop-off different passengers/users to separate locations. Klein teaches system of multiple optionally autonomous
vehicles that can respond to multiple transportation requests from different passengers.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Cao, multiple optionally autonomous
vehicles that can be tasked by locations/users or the rideshare system to deliver packages or
people to and from separate locations by the system that manages multiple optionally
autonomous vehicles and coordinates the vehicles according to communications amongst initial
and new passengers, as taught by Klein, so that the same vehicle can avoid multiple trips by
picking up/dropping-off people and packages on a single trip and better address the
transportation needs of more than one person.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37
CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.A.S./Examiner, Art Unit 3668  
                                                                                                                                                                                                      /Thomas Ingram/Primary Examiner, Art Unit 3668